t c summary opinion united_states tax_court karen a charuka-justin petitioner v commissioner of internal revenue respondent docket no 14871-11s filed date karen a charuka-justin pro_se eugene a kornel for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the sole issue for decision is whether petitioner’s dog breeding activity was an activity_not_engaged_in_for_profit this case was submitted fully stipulated the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in new york at the time the petition was filed background petitioner a self-employed u s customs broker obtained a customs broker’s license from u s customs and border protection in since petitioner has operated a customs brokerage business atlantic air express llc atlantic air from her home for petitioner reported self-employment_income of dollar_figure from this activity petitioner reported a net profit on schedule c profit or loss from business for each year from to for the year in issue petitioner reported a net profit of dollar_figure on schedule c petitioner began breeding great pyrenees dogs in on a half acre of property in new york where she set up kenneling facilities petitioner incurred expenses to set up the kennel and to purchase dogs food grooming supplies and equipment a vehicle to transport the animals and advertising from to petitioner sought to build the prestige and reputation of the dog breeding operation impyrial great pyrenees impyrial by producing a robust stock of great pyrenees dogs and showing the dogs at dog shows she spoke with experienced great pyrenees breeders and visited various successful kennels to gather information for developing a breeding program petitioner’s dog breeding activity sustained losses every year until for which she reported a small net profit in when petitioner owned five dogs she moved impyrial to a 15-acre farm in orange county new york the purpose of the move was to accommodate a large breeding program petitioner also obtained a purebred dog license from the new york state department of agriculture and markets which is available only for kennels that maintain more than dogs by petitioner owned dogs petitioner’s main source_of_income from the dog breeding activity is the sale of puppies petitioner typically charges dollar_figure for a puppy but charges as much as dollar_figure for a puppy sired from one of her top-winning show dogs petitioner sold approximately six puppies between and during and petitioner’s dogs produced six litters in the dogs began to have fertility problems petitioner’s dogs had other health problems that also disrupted the breeding program including lyme disease bacterial infections and thyroid problems from to petitioner attempted to breed female dogs resulting in pregnancies the pregnancies produced litters in after consultations with veterinarians and fertility specialists petitioner administered a monthlong antibiotic treatment to all of the dogs and treated some of the female dogs with thyroid medication petitioner’s dogs produced two litters shortly after the medical treatment these were the first pregnancies in nearly months petitioner sold puppies in in addition to selling puppies petitioner sells semen from the male dogs to breeders and charges stud fees ranging from dollar_figure to dollar_figure for top-winning show dogs petitioner reported profit or loss on schedule c for impyrial as follows year income dollar_figure big_number big_number big_number big_number big_number big_number expenses dollar_figure big_number big_number big_number big_number big_number big_number gain_or_loss dollar_figure big_number big_number big_number big_number big_number big_number petitioner reported the income and expenses attributable to impyrial on a schedule c attached to her federal_income_tax return petitioner asserts that she engaged in the activity with the intent to make a profit and that her return for taxable_year was examined and respondent allowed her to treat impyrial as a trade_or_business respondent determined that petitioner did not engage in the dog breeding activity for profit and disallowed petitioner’s expense deductions claimed in excess of the reported income petitioner began impyrial in impyrial sustained losses every year from to the record does not reflect the amounts of impyrial’s income expenses and losses between and discussion the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer generally bears the burden of proving that the determination is incorrect rule a 290_us_111 the submission of a case fully stipulated does not alter the burden_of_proof see rule b 95_tc_82 aff’d 943_f2d_22 8th cir pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has not alleged that sec_7491 applies nor does the record establish that petitioner satisfies the sec_7491 requirements petitioner therefore bears the burden_of_proof see rule a deductions are allowed solely as a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 welch v helvering u s pincite sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer seeking to deduct trade_or_business_expenses under sec_162 must establish that the underlying activity was engaged in with an actual and honest profit objective 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir the taxpayer must have entered into or continued the activity with the actual honest and bona_fide objective of making a profit 224_f3d_16 1st cir aff’g tcmemo_1999_92 dreicer v commissioner t c pincite sec_1_183-2 income_tax regs we consider all of the facts and circumstances in determining whether a taxpayer entered into the activity for a profit placing greater weight upon objective facts than the taxpayer’s statements of intent dreicer v commissioner t c pincite the following nine nonexclusive factors are relevant in determining whether the taxpayer engaged in the activity for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or her advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs no one factor is determinative and our determination of whether an activity is engaged in for profit is not made on the basis that more factors indicate a profit objective or lack thereof see id we consider each of the factors herein i manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit 72_tc_659 sec_1_183-2 income_tax regs a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive sec_1_183-2 income_tax regs perhaps the most important indication of whether an activity is being performed in a businesslike manner is whether the taxpayer implements some method for controlling losses 809_f2d_355 7th cir aff’g tcmemo_1985_523 petitioner logged the expenses pertaining to the dog breeding activity in a ledger she maintained for each year she also retained copies of receipts to match all expenses logged in the ledger and recorded sources of income in the ledger petitioner maintained binders of information related to the dogs including breeding records show awards records of puppies produced registration records veterinary records and purchase and sale records petitioner used stud fee contracts and sales contracts and she maintained files of these contracts and provided copies to her customers petitioner advertised the dog breeding activity and she used business cards and stationery petitioner also obtained a purebred dog license from the new york state department of agriculture and markets which she renewed each year in petitioner moved to a property that could accommodate a large breeding program within a year she had doubled the number of dogs in the breeding program instead of improving profitability the larger dog breeding activity became more expensive and generated net losses for more years until when petitioner’s activity first produced a net profit petitioner reported a net profit of dollar_figure for from the sale of puppies the dog breeding activity generated a net_loss for when the activity’s expenses totaled dollar_figure and income amounted to dollar_figure though petitioner maintained books_and_records and carried on the activity in a businesslike manner she did not change operating methods engage in new techniques or otherwise abandon unprofitable methods of the dog breeding activity which consistently generated net losses this factor does not support petitioner’s claim of a profit objective see sec_1_183-2 income_tax regs ii expertise of the taxpayer or her advisors preparation for an activity by extensive study of its accepted business and economic practices or consultation with experts may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with those practices sec_1_183-2 income_tax regs before commencing the dog breeding activity petitioner had no prior experience breeding animals petitioner bought her first great pyrenees dog in three years before she began the breeding activity petitioner prepared for the activity by consulting with experienced breeders by telephone visiting their kennels and socializing with them at various dog shows she sought out veterinarians to learn about artificial insemination and took the dogs to veterinarians when complications arose during pregnancies if the puppies had health problems or when the dogs were infertile petitioner also consulted fertility experts she paid veterinarians to perform health clearances on the dogs before breeding petitioner maintained a library about dog breeding genetics veterinary sciences whelping rehabilitation and the economics of kennel building and dog breeding petitioner asserts that she is known worldwide as a leading expert in the great pyrenees breed having written articles and lectured on the breed and acted as an american kennel club judge among other kennel club titles she holds petitioner’s dogs have achieved various awards for participating in dog shows including best of breed best in show top winning great pyrenees of all time and pedigree awards petitioner’s expertise in the great pyrenees dog her various accolades from dog shows and the consultations with experts support her claim of a profit objective see id iii time and effort expended by the taxpayer the fact that a taxpayer devotes much personal time and effort to carrying on the activity may indicate an intent to profit particularly if the activity does not have substantial personal or recreational aspects see sec_1_183-2 income_tax regs petitioner asserts that she spent two to three hours per day on the customs brokerage business and that she spent the rest of her time attending to the dog breeding activity by cleaning kennels grooming dogs administering vaccinations feeding and watering the dogs nursing sick dogs caring for puppies and training dogs petitioner also attended dog shows regularly during the year in issue petitioner asserts that she traveled big_number miles mostly throughout the northeast united_states to attend dozens of dog shows petitioner has devoted much personal time and effort to carrying on the activity she also derived substantial recreational benefit from the time she spent with the dogs therefore we conclude that this factor is neutral see id iv expectation assets used in activity may appreciate in value an expectation that the assets used in the activity may appreciate in value is an indication of a profit_motive sec_1_183-2 income_tax regs the term profit encompasses appreciation in the value of assets such as land used in the activity id thus the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit from current operations is derived an overall profit will result when appreciation in the value of land used in the activity is realized since income from the activity together with the appreciation of land will exceed expenses of the operation id petitioner asserts that she purchased the property she uses for the dog breeding activity with the expectation that it would increase in value and that the dogs’ success in the show ring and years of health clearances would make each generation of puppies more valuable than the one before it petitioner also contends that her property has nearly doubled in value since its acquisition the record contains no objective evidence of the value of petitioner’s real_property or the value of the dogs and there is nothing in the record to show that appreciation of petitioner’s real_property or dogs would bring about an overall profit from petitioner’s activity see id this lack of evidence makes it impossible to conclude that petitioner had an expectation that the assets used in the activity would increase in value or to determine whether they did increase in value see carson v commissioner tcmemo_1990_508 this factor neither supports nor undercuts the claim that petitioner entered into the activity with a profit_motive v success in carrying on similar or dissimilar activities although an activity is unprofitable the fact that a taxpayer has previously converted similar activities from unprofitable to profitable enterprises may be an indication of a profit_motive with respect to the current activity sec_1 b income_tax regs success in unrelated activities may also be indicative of a profit objective in the challenged activity see daugherty v commissioner tcmemo_1983_188 petitioner had no previous experience in dog breeding petitioner did however start her own profitable schedule c business atlantic air petitioner’s success with atlantic air demonstrates initiative foresight and business acumen that generally lead to success in other business activities see id we conclude this factor is neutral vi history of income or losses a series of losses during the initial stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs losses continuing beyond the period customarily required to make an activity profitable if not explainable may indicate that the activity is not engaged in for profit id for every year except petitioner reported net losses from the dog breeding activity that she used to offset income from the customs brokerage business the dog breeding activity generated substantial losses in comparison with gross_receipts and the record does not show that petitioner made an effort to cut losses or improve the potential for gain petitioner had been engaged in dog breeding for years when she reported her first net profit from the activity in in the activity was again unprofitable petitioner contends that the losses sustained were due to infertility problems beyond her control the magnitude of the activity’s losses in comparison with its revenues are not explained away by the infertility problems the series of losses and their magnitude is an indication that petitioner did not have a profit_motive with respect to the dog breeding activity see burger v commissioner f 2d pincite accordingly this factor does not support a profit objective see sec_1 b income_tax regs vii amount of occasional profits the amount of profits in relation to the amount of losses_incurred may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses is not generally determinative that the activity is engaged in for profit id petitioner made her first profit in the dog breeding activity in years after she began it the net profit of dollar_figure in was small in comparison to the losses petitioner reported from the dog breeding activity for all other years this factor does not support petitioner’s claim that she entered into the dog breeding activity with an intent to profit see id viii financial status of the taxpayer the fact that the taxpayer does not have substantial income from sources other than the activity may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from other sources may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved id for petitioner reported a net profit of dollar_figure from her customs brokerage business petitioner reported net profits from the customs brokerage of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the potential for tax benefits from the claimed dog breeding activity losses was substantial deducting the losses generated by the dog breeding activity from petitioner’s income from the customs brokerage business greatly reduced the after-tax cost of the activity to petitioner this factor does not support a profit objective see id ix elements of personal pleasure the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors id the record indicates petitioner has an interest in owning raising and showing great pyrenees dogs petitioner had an interest in dogs starting at age five when she got her first purebred dog as a christmas present although deriving personal satisfaction from an activity does not necessarily indicate the absence of an intent to profit where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity smith v commissioner tcmemo_1997_503 quoting burger v commissioner t c memo aff’d without published opinion 182_f3d_927 9th cir see also sec_1_183-2 income_tax regs this factor does not support a profit objective see sec_1_183-2 income_tax regs conclusion considering all of the above-discussed objective facts and circumstances and the regulatory factors most relevant we conclude that petitioner lacked the requisite actual and honest objective of making a profit with respect to the dog breeding activity in see dreicer v commissioner t c pincite accordingly we hold that the dog breeding activity was not engaged in for profit within the meaning of sec_183 during the year in issue to reflect the foregoing decision will be entered for respondent
